El Juez Asociado Señor Negrón Fernández
emitió la opi-nión del tribunal.
Ante el Tribunal de Distrito de Puerto Rico, Sección de Bayamón, el aquí apelante fué acusado conjuntamente con Feliciano Pérez Rivera, Alejandro Figueroa Ríos, Ramón Luis Serrano Torres, Inocencio Morales Padilla, Eulogio Morales Nieves, Elmer Rivera Nieves y Antonio Nieves Álvarez de un delito de atentado a la vida. En la acusación se alegó que el día 30 de octubre de 1950, en la calle Georgetti del pueblo de Naranjito, los acusados “ilegal, voluntaria y cri-minalmente, con malicia, premeditación, deliberación y pro-pósito firme y decidido de dar muerte ilegal al ser humano Juan Rivera Ferreris, Teniente de la Policía Insular de Naranjito, quien se encontraba en el balcón del Cuartel de *561la Policía Insular de Naranjito, en la Calle Georgetti, ha-ciendo los acusados uso de rifles y pistolas, armas mortíferas, acometieron al Teniente de la Policía Insular Juan Rivera Perreris, haciéndole un disparo, sin lograr herirlo.”
Celebrado el juicio correspondiente el jurado que entendió en la causa rindió veredicto condenatorio contra el aquí ape-lante por el delito de atentado a la vida, y veredicto contra cada uno de los siete otros coacusados por el delito de aco-metimiento grave.
El apelante recibió una sentencia indeterminada de 5 a 10 años de presidio y cada uno de los otros coacusados una sen-tencia de 1 año de cárcel.
El presente recurso de apelación fué interpuesto por José Antonio Negrón Rodríguez — el coacusado convicto de aten-tado a la vida — y señala como único error el de haberse negado el juez inferior a corregir el veredicto contra él ren-dido y sustituí rio por el de acometimiento grave, sentencián-dolo a la pena de 5 a 10 años de presidio y no a la de un año de cárcel como a los demás coacusados convictos de aco-metimiento grave. Pasemos a examinarlo.
 La prueba de cargo, que fué la única pasada en el juicio, demostró, en síntesis, que el aquí apelante, en la mañana del 80 de octubre de 1950, llegó a la plaza del pueblo de Naranjito e invitó a varias personas conocidas suyas “a una fiesteeita” en su casa. Éstas tomaron la guagua— guiada, por el apelante — y se dirigieron hacia el barrio “Higuillar”, donde éste vivía. Durante el viaje, dirigiéndose a sus acompañantes, el apelante les dijo: “Muchachos ha llegado la hora de la revolución”, “¿ustedes están dispuestos a acompañarme a la Revuelta Nacionalista?” Los “invitados” del apelante llegaron con él hasta su casa en la guagua, perose quedaron “abajo”, diciéndole que no podían “hacer eso”, tildándolos entonces el apelante de cobardes. Mientras eso ocurría, Alejandro Figueroa Ríos — otro de los coacusados— desde el garaje les “apuntaba por la ventana, que siempre *562estaba alerta pendiente de nosotros, y allí se le zafaron dos balas” de un rifle que portaba.
En la casa estaban los otros coacusados “salcochando plá-tanos en la cocina y verdura para comer.” Allí tenían rifles, uno con una bayoneta calada, y preparaban “como un tubito con mecha.” El apelante llenó un maletín con balas y dina-mita que sacaron de una caja. Como a las once de la mañana salieron para el pueblo en una de sus guaguas, llevando el maletín de referencia y cuatro rifles — incluyendo el de la bayoneta calada que llevaba el apelante, además de lle-var dos pistolas puestas en la cintura “igual que un vaquero”. Al abordar la guagua, guiada entonces por el coacusado Fe-liciano Pérez Rivera, “se dirigieron hacia el pueblo con los rifles y con el maletín con el propósito de matar a los guar-dias y encargarse del municipio, de la colecturía y del cuartel, porque querían coger todo eso”, según manifestó a los “invi-tados” el aquí apelante cuando les reveló, camino de su casa, el verdadero propósito de su invitación. Aquéllos se queda--ron en el lugar hasta las dos y media de la tarde porque el .apelante les dijo “Ustedes no se pueden ir para el pueblo hasta que yo baje primero al pueblo”, amenazándolos con que “si bajábamos al pueblo nos mataba.”
Ya en el pueblo, la guagua, “a una velocidad vertiginosa” pasó por frente al cuartel de la policía, alrededor de las 12:40 P. M., y como a quince o veinte pies de distancia el apelante apuntó y disparó con el rifle que portaba al Teniente •de la Policía Juan Rivera Ferreris, quien se hallaba parado -en el balcón del Cuartel, sin lograr herirlo. La bala le pasó cerca de la cabeza y fué a dar contra la pared a su lado izquierdo. Éste dió un paso hacia atrás y sacó su revólver haciendo un disparo. La guagua se detuvo como a 150 yar-das del cuartel y se bajaron los ocupantes — el apelante y los otros coacusados — con las armas que portaban y el maletín. Caminaron hacia el cuartel y a una distancia como de 60 ó 70 yardas “se apostaron en posición de disparar, para dis-parar hacia el cuartel”, pero luego corrieron para el cerro.
*563El maletín fué ocupado y contenía bombas de construc-ción doméstica, dos rollos de alambre eléctrico, balas, dos ali-cates, un cortafrío y trece cartones de dinamita, según tes-timonio pericial, el cual comprobó el carácter explosivo de las bombas.
La evidencia material, debidamente identificada, fué ad-mitida por el tribunal.
Ante esos hechos, la conclusión es inevitable: tanto el ape-lante como los otros coacusados pudieron haber sido convictos todos del delito imputádoles en la acusación, o sea, atentado a la vida. Sin embargo, no obstante la inconsistencia del veredicto de atentado a la vida rendido contra el aquí ape-lante con los de acometimiento grave rendidos contra los otros coacusados, dicho veredicto es válido y no será alterado por-que está ampliamente sostenido por la prueba. Esa es la regla prevaleciente en California, de donde adoptamos nues-tro Código de Enjuiciamiento Criminal. People v. Black, 80 C.A. 605; People v. Richardson, 83 C.A. 302; People v. O’Neal, 2 C.A. 2d 551; People v. L’Hommedieu, 44 C.A. 2d 27; People v. Beck, 95 C. A. 257; People v. Blackwood, 35 C.A. 2d 728. Fricke, California Criminal Procedure, pág. 311; Cf. People v. Wilson, 54 C.A. 2d 412; People v. Edwards, 81 C. A. 2d 655. Y en otras jurisdicciones, como Nueva York, People v. Cohen, 223 N. Y. 406, 119 N.E. 886. Véanse además Dunn v. United States, 284 U. S. 390, 76 L. ed. 356; United States v. Bergdoll, 272 F. 498; Pilgreen v. United States, 157 F.2d 427; United States v. Meltzer, 100 F.2d 739.
El apelante, en vista de los demás veredictos de acometimiento grave, quiso investigar en el tribunal inferior si el veredicto rendido en su contra por atentado a la vida fué un “veredicto por transacción”. Sobre este punto, oigamos al Juez Holmes en Dunn v. United States, supra: “Que el veredicto puede haber sido el resultado de transacción (compromise), o de una equivocación' de parte del jurado, es posible. Pero los veredictos no pueden ser alterados *564mediante especulación o investigación de tales extremos.” Young v. United States, 168 F.2d 242.
Estando el veredicto rendido contra el apelante sostenido por la prueba, el mismo no debe ser alterado. El hecho de que el jurado, olvidándose de la ley transmitídale en las instrucciones o inspirado en un equivocado sentido de clemencia se inclinara a favorecer indebidamente a los otros coacusados rindiendo contra ellos veredictos de acometimiento grave, no conlleva la nulidad del rendido contra el apelante ni su rebaja al nivel de los demás.

La sentencia será confirmada.